DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-11, and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20040221865 A1). 
	Re. Claim 1, Kim discloses an applicator for applying a product to keratinous materials, comprising: 
an application member (See Annotated Figure A of Fig. 3) for applying the product on the keratinous materials (Par. [0002]), and 
a trough (See Annotated Figure A of Fig. 3) at least partially surrounding the application member (See Fig. 3 where it is found to partially surround the application member at label 43 and label 40, see FIGS. 5-6), when the applicator is viewed in cross section (cross section being looked upon is perpendicular to the longitudinal axis of the applicator brush), over an angular extent greater than 60o (Par. [0048] discloses a range for the angular extent of the application member. By subtracting 360 degrees from the range, it would provide the angular extent of the trough which is found to be greater than 60 degrees, FIGS. 6-7), the application member and the trough being configured in such a way that there is no sliding of the application member with respect to the trough (Par. [0056] discloses that the application member is press-fitted into the trough).

    PNG
    media_image1.png
    586
    390
    media_image1.png
    Greyscale

Annotated Figure A
Re. Claim 2, Kim discloses the claimed applicator of claim 1 and further discloses the angular extent of the trough, when the applicator is viewed in cross section, is less than 320o (Par. [0048] discloses a range for the angular extent of the application member. By subtracting 360 degrees from the range, it would provide the angular extent of the trough which is found to be less than 320o). 
Re. Claim 3, Kim discloses the claimed applicator of claim 1 and further discloses the trough has an outer surface free of any projecting relief (See Annotated Figure B of Fig. 3 where it is colored in black).

    PNG
    media_image2.png
    276
    229
    media_image2.png
    Greyscale

Annotated Figure B
Re. Claim 4, Kim discloses the claimed applicator of claim 1 and further discloses the application member is at least partially compressed in the trough (Par. [0056] discloses a portion of the application member being pressed fitted, or in other words compressed, in the trough). 
Re. Claim 5, Kim discloses the claimed applicator of claim 1 and further discloses the trough extends over most of the length of the application member, when the applicator is viewed from the side (Fig. 1-2). 
Re. Claim 6, Kim discloses the claimed applicator of claim 1 and further discloses two longitudinal edges (Fig. 2, labels 42 and 43 where it is found to extend longitudinally) which are in contact with the applicator member (Fig. 1, Fig. 2, Par. [0056]).
Re. Claim 7, Kim discloses the claimed applicator of claim 6 and further discloses the longitudinal edges of the trough place pressure on the application members (Par. [0056]). 
Re. Claim 9, Kim discloses the claimed applicator of claim 1 and further discloses the application member has a brush (Fig. 2, labels 3 and 7), notably a brush having a core (Fig. 2, label 7), which extends along a longitudinal axis (Fig. 1-2), and the bristles (Fig. 2, label 7) which are held by the core in a portion of the latter (Fig. 1-2). 
Re. Claim 10, Kim discloses the claimed applicator of claim 1 and further discloses the bristles of the brush have free ends defining an envelope surface, the envelop surface having a shape that is non-cylindrical (See Fig. 3 where it shows the envelope surface as label 7 where it is found to be non-cylindrical). 
	Re. Claim 11, Kim discloses the claimed applicator of claim 1 and further discloses at least one of the longitudinal edge of the trough (Fig. 2, labels 42 and 43 where it is found to extend longitudinally) is non-rectilinear (Fig. 5 where it shows the components have curved edges). 
	 Re. Claim 13, Kim discloses the claimed applicator of claim 1 and further discloses a container (Fig. 1, label 5) containing a product to be applied (Par. [0044]), and as such teaches a packaging and application device (Fig. 1). 
Re. Claim 14, Kim discloses the claimed applicator of claim 1 and further discloses a method for making up the eyelashes or eyebrows, in which the application member of the applicator as claimed in claim 1 is used to apply the product to the eyelashes or the eyebrows, by orienting the application member toward the eyelashes or eyebrows and orienting the trough opposite thereto, toward the eyeball (Abstract).
Re. Claim 15, Kim discloses the claimed applicator of claim 1 and further discloses the application member is inserted into the trough (Fig. 1-2, Par. [0052]).
Re. Claim 16, Kim discloses the claimed applicator of claim 1 and further discloses the distal end of the application member is first of all inserted into the trough before inserting the proximal end of the application member into the trough (Fig. 1-2, Par. [0052]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20040221865 A1) in view of Call (US 6017162 A).
Re. Claim 8, Kim discloses the claimed applicator of claim 1 but is silent to the trough has a snap-fastening tab at its proximal end, in order to allow it to be snap-fastened onto the rest of the applicator.
Call teaches an applicator in the analogous art of applicators and further discloses the concept of snap-fitting a structure onto the rest of the applicator wherein the ends are being considered tabs (Fig. 1 of Call, label 44; Col. 4, lines 6-9; See Annotated Figure C of Fig. 1 to see what is considered the proximal end and distal end) to allow for easy disassembly and assembly of the applicator. As such, Call further teaches the insertion of the applicator member into the trough as seen in Fig. 1 of Call.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trough of Kim to be snap-fastened onto the rest of the applicator at its proximal end wherein the application member is inserted into the trough as taught by Call to allow for easy disassembly and assembly of applicator. 

    PNG
    media_image3.png
    313
    312
    media_image3.png
    Greyscale

Annotated Figure C
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kim (US 20040221865 A1) in view of Gueret (US 6067997 A).
Re. Claim 12, Kim discloses the claimed applicator of claim 1 but is silent to the application member comprises a block of porous material.
Gueret discloses an applicator in the same field of endeavor and further discloses to the
applicator member comprises a block of porous material to improve the retention of product at the
surface of the applicator (“Block” is being interpreted as at least a portion of the applicator member
must be made of porous material. Gueret teaches that the second applicator member can be made of
porous material in Col. 2 of Gueret, lines 30-35).
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the applicator member of Kim to have the applicator
member comprise of porous material as taught by Gueret to improve the retention of product at the
surface of the applicator.

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 7/20/2022, with respect to the rejection(s) of claim(s) 1-16 under 102(a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim (US 20040221865 A1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
	Sanchez (CN 106714614 B) discloses an applicator comprising an application member and a trough. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        10/7/2022